Matter of Chilson-Cline v Poole (2019 NY Slip Op 08054)





Matter of Chilson-Cline v Poole


2019 NY Slip Op 08054


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


990 TP 19-00835

[*1]IN THE MATTER OF DENISE CHILSON-CLINE, PETITIONER,
vSHEILA J. POOLE, ACTING COMMISSIONER, NEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES, AND EILEEN TIBERIO, COMMISSIONER, ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENTS. 


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR RESPONDENT SHEILA J. POOLE, ACTING COMMISSIONER, NEW YORK
 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Ontario County [Craig J. Doran, J.], dated May 1, 2019) to review a determination of the New York State Office of Children and Family Services. The determination denied petitioner's request that an indicated report maintained in the New York State Central Register of Child Abuse and Maltreatment be amended to unfounded. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding to annul a determination, made after a fair hearing, denying her request to amend to unfounded an indicated report of child maltreatment and to seal that report. Contrary to petitioner's contention, the determination that she maltreated the subject children and that such maltreatment was relevant and reasonably related to employment in the childcare field is rational (see Matter of Natasha W. v New York State Off. of Children & Family Servs., 32 NY3d 982, 984 [2018]) and supported by substantial evidence (see Matter of Lauren v New York State Off. of Children & Family Servs., 147 AD3d 1322, 1322-1323 [4th Dept 2017]). We therefore confirm the determination and dismiss the petition.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court